DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 10/31/19 and RCE filed 4/27/21. 

1.	Claims 1-21 are pending.
.	Claims 1-21 are rejected.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, the phrase “responsive to determining that an electronic mail (email) has been generated at a first client device and before processing a notification indicating that the email has been sent, an email identifier identifying the email; embedding the email identifier in the email " renders the claim indefinite because it is unclear whether the limitation(s) “an email identifier identifying the email” is meant to be included, since by including it the limitation is unclear.  Thus, the Examiner will interpret this portion as noted above without, “an email identifier identifying the email; embedding the email identifier in the email”.  Therefore, it would read “responsive to determining that an electronic mail (email) has been generated at a first client device and before processing a notification indicating that the email has been sent; embedding the email identifier in the email”.  Claims 2-7, 9-14 and 16-21 are dependent on claims 1, 8 and 15 respectively and therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barra et al., (Barra), US PGPub. No.: 20020104026 applied to claims above, in view of Nesbitt, (Nesbitt), US PGPub. No.: 20170034099

 	As per claim 1, Barra teaches a system comprising: 
a database system implemented using a server system, (storing the notification and/or verification information regarding the identity of the recipient, e-mail center 30 additionally stores the contents of the e-mail in the data storage system 36 (database) for future (hence, stored) access and/or use; also via e -mail center 30 database; and lodging (storing) email on server) (para. 82, 91, 106; Fig. 1), the database system configurable to cause: 
processing a first notification received from a second client device, the first notification including the email identifier and indicating that the email has been opened, , (provide specialized e-mail services which allow the sender of the e-mail to request that the notifications received by the sender that e-mail has been opened can be stored for a predetermined period of time for future possible use and reference; Specialized services to be provided to sender, include notification that e-mail was opened by recipient (email identifier)) (para. 50, 57); 
responsive to processing the first notification: 
identifying the database entry using the email identifier, (The e-mail center computer transmits the e-mail to an e-mail address accessible by a computer operated by an intended recipient (identifier). The e-mail center receives notification when said recipient at least receives and opens (first notification processed) said e-mail and, provides, by the e-mail center, at least the requested e-mail notification to said e-mail center) (para. 56) and 
storing or updating event information of the identified database entry to indicate that the email has been opened, (Receipt of such information by the e-mail center of such information enables the e-mail center to route a "return receipt" back to the original sender, via path 34, to confirm and notify (update) the sender of the outcome of the special services that have been requested; response routed through email center database (hence, stored); notification that e-mail was opened, notification that e-mail was opened by intended recipient, notification of time and/or date of opening of e-mail, storage for future access of any selected notification information) (para. 57; 94; Fig. 3a); 
updating the database entry to include attributes of the email, the attributes including a recipient identifier identifying a recipient of the email, (Receipt of such information by the e-mail center of such information enables the e-mail center to route a "return receipt" back to the original sender, via path 34, to confirm and notify (update) the sender of the outcome of the special services that have been requested; response routed through email center database (hence, stored); notification that e-mail was opened, notification that e-mail was opened by intended recipient, notification of time and/or date of opening of e-mail, storage for future access of any selected notification information) (para. 57; 94; Fig. 3a); and 
providing status information associated with the email using the database entry, the status information indicating that the recipient, identified by the recipient identifier, has opened the email, , (status also via return receipt; via the route action (opened) through email center database) (para. 91; 94; Fig. 3A/98, 3b/104).  
Barra does not specifically teach storing, in a database entry of a, database, responsive to determining that an electronic mail (email) has been generated at a first client device and before processing a notification indicating that the email has been sent, an email identifier identifying the email, embedding the email identifier in the email.
However, Nesbitt teaches storing, in a database entry of a, database, (contact/recipient on a blocked list (database entry)) (para. 54); responsive to determining that an electronic mail (email) has been generated at a first client device and before processing a notification indicating that the email has been sent, an email identifier identifying the email, embedding the email identifier in the email, (the color green may be used to indicate that the contact (color identifies the recipient and is embedded in email) is "safe" to receive the email, the color yellow may be used to indicate that the contact is "questionable" as to whether or not they should receive the email or may want to be careful around (and may require further investigation by user 46 before sending the email), and red may be used to indicate that the contact is "not safe" (e.g., on a blocked list (also via identified as on a blocked list) or identified as spam/phishing email, or identified as a competitor) to receive the email.) (para. 52).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barra and Nesbitt in order to utilize a classification process 10 which may "grey out" the send button object, or may provide a visual warning message (e.g., popup message) indicating that a "not safe" contact is a recipient, and may require user 46 to confirm whether or not email 402 should be sent anyway or amended before sending, (Nesbitt; para. 52).

 	As per claim 2, the system as recited in claim 1, Barra teaches the database system further configurable to cause:40Attorney Docket No.: SLFCP297/4409US/JFG/JFG/ERH processing a second notification received from the first client device, (via providing specialized e-mail services which include the ability to provide notification to a sender that an e-mail has been sent) (para. 45) the second notification indicating that the email has been sent, (para. 45, 82, 90) the second notification including the email identifier, (notification that an e-mail was received by intended recipient) (para. 90); and responsive to processing the second notification, updating the database entry to indicate that the email has been sent, (via storage (updating) of notifications) (para. 90).  

 	As per claim 3, the system as recited in claim 2, Barra teaches wherein processing the second notification is performed or completed after storing the email identifier in the database entry, (after route action through email center database, then 
 original sender receives receipt; e-mail center provide the sender with a notification that the e-mail was sent) (para. 91, 97; Fig. 4a/102 and 104).  

 	As per claim 5, the system as recited in claim 2, Barra teaches wherein updating the database entry to include the attributes of the email is performed responsive to processing the second notification, (The e-mail center computer transmits the e-mail to an e-mail address accessible by a computer operated by an intended recipient. The e-mail center receives notification (database updated) when said recipient (email identifier) at least receives (second notification) and opens said e-mail) (para. 56).  

 	As per claim 6, the system as recited in claim 1, Barra teaches wherein storing or updating event information of the identified database entry to indicate that the email has been opened includes: storing or updating the event information to indicate a time that the email was opened, (notification of time and/or date of receipt and/or opening of e-mail) (para. 90).
 
 	As per claim 8, Barra teaches a method, comprising: storing, by a server system in a database entry of a database, (email identifier can be via storing the identity (identifier) of the recipient, stores the contents (identifier) of the e-mail in the data storage, the email notifications; identity of sender (identifier) as well; block 196 attempts to retrieve the e-mail from the e-mail database on e-mail center (thus, stored via e-mail center (server system))) (para. 90, 91, 109);
(provide specialized e-mail services which allow the sender of the e-mail to request that the notifications received by the sender that e-mail has been opened can be stored for a predetermined period of time for future possible use and reference; Specialized services to be provided to sender, include notification that e-mail was opened by recipient (email identifier)) (para. 50, 57);
responsive to processing the first notification: identifying, by the server system, the database entry using the email identifier, (The e-mail center computer transmits the e-mail to an e-mail address accessible by a computer operated by an intended recipient (identifier). The e-mail center receives notification when said recipient at least receives and opens (first notification processed) said e-mail and, provides, by the e-mail center, at least the requested e-mail notification to said e-mail center) (para. 56) and 
storing or updating, by the server system, event information of the identified database entry to indicate that the email has been opened, , (Receipt of such information by the e-mail center of such information enables the e-mail center to route a "return receipt" back to the original sender, via path 34, to confirm and notify (update) the sender of the outcome of the special services that have been requested; response routed through email center database (hence, stored); notification that e-mail was opened, notification that e-mail was opened by intended recipient, notification of time and/or date of opening of e-mail, storage for future access of any selected notification information) (para. 57; 94; Fig. 3a);
(Receipt of such information by the e-mail center of such information enables the e-mail center to route a "return receipt" back to the original sender, via path 34, to confirm and notify (update) the sender of the outcome of the special services that have been requested; response routed through email center database (hence, stored); notification that e-mail was opened, notification that e-mail was opened by intended recipient, notification of time and/or date of opening of e-mail, storage for future access of any selected notification information) (para. 57; 94; Fig. 3a); and 
providing, by the server system, status information associated with the email using the database entry, the status information indicating that the recipient, identified by the recipient identifier, has opened the email, (status also via return receipt; via the route action (opened) through email center database) (para. 91; 94; Fig. 3A/98, 3b/104).  
Barra does not specifically teach responsive to determining that an electronic mail (email) has been generated at a first client device and before processing a notification indicating that the email has been sent, an email identifier identifying the email; embedding the email identifier in the email.
However, Nesbitt teaches storing, in a database entry of a, database, (contact/recipient on a blocked list (database entry)) (para. 54); responsive to determining that an electronic mail (email) has been generated at a first client device and before processing a notification indicating that the email has been sent, an email identifier identifying the email, embedding the email identifier in the email, (the color green may be used to indicate that the contact (color identifies the recipient and is embedded in email) is "safe" to receive the email, the color yellow may be used to indicate that the contact is "questionable" as to whether or not they should receive the email or may want to be careful around (and may require further investigation by user 46 before sending the email), and red may be used to indicate that the contact is "not safe" (e.g., on a blocked list (also via identified as on a blocked list) or identified as spam/phishing email, or identified as a competitor) to receive the email.) (para. 52).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barra and Nesbitt in order to utilize a classification process 10 which may "grey out" the send button object, or may provide a visual warning message (e.g., popup message) indicating that a "not safe" contact is a recipient, and may require user 46 to confirm whether or not email 402 should be sent anyway or amended before sending, (Nesbitt; para. 52).

	As per claim 9, the method as recited in claim 8, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

 	As per claim 10, the method as recited in claim 9, it is rejected based on the analysis of claim 3, due to the similarity of the limitations. 

 	As per claim 12, the method as recited in claim 9, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.    

 	As per claim 13, the method as recited in claim 8, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  
  
 	As per claim 15, Barra teaches a computer program product, (software) (para. 11, 18, 82) comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non- transitory computer-readable medium, the program code comprising computer- readable instructions configurable, (software) (para. 82, 84, 85, 122), 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 16, the computer program product as recited in claim 15, the computer readable instruction further configurable to cause; processing a second notification received from the first client device, (via providing specialized e-mail services which include the ability to provide notification to a sender that an e-mail has been sent) (para. 11, 45, 85) the second notification indicating that the email has been sent, (para. 45, 82, 90) the second notification including the email identifier, (notification that an e-mail was received by intended recipient) (para. 90); and responsive to processing the second notification, updating the database entry to indicate that the email has been sent, (via storage (updating) of notifications) (para. 90). 


  
 	As per claim 19, the computer program product as recited in claim 16, it is rejected based on the analysis of claim 5, due to the similarity of the limitations. 
 
 	As per claim 20, the computer program product as recited in claim 15, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

7.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barra et al., (Barra), US PGPub. No.: 20020104026 applied to claims above, in view of Nesbitt, (Nesbitt), US PGPub. No.: 20170034099 and further in view of Perez, (Perez), US PGPub. No.: 20140006611.

 	As per claim 4, the system as recited in claim 2, 
Neither Barra nor Nesbitt specifically teach wherein processing the first notification is performed prior to processing the second notification. 
	However, Perez teaches processing the first notification is performed prior to processing the second notification, (via determining open rates; "Open rate" is usually defined as the number opened messages divided (first notification processed) by the number of delivered messages. The number of delivered messages is always less than the number of sent messages (2nd notification), and "delivery rate" is defined as the number of delivered messages divided by the number of sent messages) (para. 11).
	Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barra, Nesbitt and Perez in order to improving the open and click-through rates for electronic message campaigns of all types, (Perez; para. 14).

 	As per claim 11, the method as recited in claim 9, it is rejected based on the analysis of claim 4, due to the similarity of the limitations. 

 	As per claim 18, the computer program product as recited in claim 16, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.

8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barra et al., (Barra), US PGPub. No.: 20020104026 applied to claims above, in view of Nesbitt, (Nesbitt), US PGPub. No.: 20170034099 and further in view of Greve, (Greve), US PGPub. No.: 20050154728. 

 	As per claim 7, the system as recited in claim 1, 
Neither Barra nor Nesbitt specifically teach wherein the email identifier corresponds to a pixel inserted in the email. 
However, Greve teaches wherein the email identifier corresponds to a pixel inserted in the email, (embedding message identification data 14, here in the form of a pixel GIF) (para. 37).
Greve; para. 39).

 	As per claim 14, the method as recited in claim 8, 
It is rejected based on the analysis of claim 7, due to the similarity of the limitations.

9.	Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barra et al., (Barra), US PGPub. No.: 20020104026 applied to claims above, in view of Nesbitt, (Nesbitt), US PGPub. No.: 20170034099 and further in view of Schulz et al., (Schulz), US PGPub. No.: 20060168036.

 	As per claim 21, the system as recited in claim 1, 
Neither Barra nor Nesbitt specifically teaches the email identifier being embedded in a body of the email.
However, Schulz teaches the email identifier being embedded in a body of the email, (via teaching each recipient's e-mail address (identifier) extracted from the body (thus embedded in order to be extracted) is included in the participant list) (para. 41).
Schulz; para. 12-14).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor, PGPub. No.: 20130041716 para. 15; Detecting when the email message is rendered for viewing on the terminal computer preferably includes the prior steps of embedding a unique hyperlink in the body of the email message and sending the email message to an email inbox of the candidate prospect, which unique hyperlink includes a unique identifier associated with the candidate prospect, and detecting when a request is received in response to when the unique hyperlink is activated when the email.

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        5/17/21